United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF DEFENSE, FORT
BELVOIR, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-66
Issued: March 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 14, 2014 appellant, filed a timely appeal of a May 19, 2014 merit decision
and a July 18, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof in establishing that he
developed an emotional condition due to factors of his federal employment; and (2) whether the
Branch of Hearings and Review properly denied his request for an oral hearing as untimely.
FACTUAL HISTORY
On November 20, 2013 appellant, then a 64-year-old materials examiner and identifier,
filed an occupational disease clean alleging that he developed chronic post-traumatic stress
1

5 U.S.C. § 8101 et seq.

disorder (PTSD) due to factors of his federal employment. He stated that he first became aware
of his condition on October 18, 2013 and first attributed this condition to his employment on
October 19, 2013. Dr. Cynthia Teeple, a clinical psychologist, completed a report on
November 5, 2013 and diagnosed history of PTSD. She indicated that appellant was totally
disabled.
Appellant completed a narrative statement and alleged that he was subjected to
harassment from his supervisors and coworkers. He stated that his supervisor refused to allow
him to attend training, refused to allow him to perform tasks outside of his current position, and
refused to grant him a recognition award. Appellant alleged that his supervisor did not allow
him to perform duties at the related depot, did not pay him for overtime and charged him with
absence without leave. He stated that he filed Equal Employment Opportunity (EEO) complaints
and that he was subjected to retaliation from his supervisor. Appellant alleged that his supervisor
discussed his private information with coworkers and that this resulted in retaliation from
coworkers. He stated that his car was keyed and that a coworker telephoned his wife with his
cell phone to allege that appellant was conducting sexual affairs with coworkers. Appellant
stated that his union representative informed him that he was accused of spreading rumors that
his supervisor was molesting her children. This allegation caused him to have flashbacks of his
military duty in Vietnam. Appellant believed that, for the safety of himself and others, it was
best for him to remove himself from his work environment.
In a note dated November 19, 2013, Dr. Teeple stated that she first examined appellant on
October 22, 2013 at which time he reported “years of repressing his feelings (especially about his
Vietnam experiences)….” She noted that work appeared to trigger his anger and rage and
possible symptoms of untreated chronic PTSD. Dr. Teeple diagnosed PTSD. She stated, “It is
quite likely the employment situation exacerbated his untreated PTSD condition and, therefore,
additional treatment is necessary.” Dr. Teeple indicated that appellant could return to full duty
on November 25, 2013.
On December 5, 2013 Dr. Mariana Markella, a Board-certified psychiatrist, examined
appellant and noted his history of conflicts at work and worsening PTSD symptoms. She noted
that he was a Vietnam veteran with a history of drug use and incarceration. Dr. Markella
reported appellant’s employment history of poor relationships with coworkers and supervisors
and his sense of gossip behind his back. She stated that he had experienced thoughts of wanting
to shoot coworkers as well as intense anger. Appellant reported difficulty with falling asleep and
difficulty staying asleep as well as recurrent memories or thoughts of his traumatic experience in
Vietnam, flashbacks, avoidance, exaggerated startle response and psychic numbing.
The employing establishment responded to appellant’s allegations on December 18, 2013
and stated that he attended training on January 23, 2009, May 13, 2010, and June 6, 2013.
Appellant’s supervisor, Daniel E. Long, completed a statement on December 16, 2013 and
denied any retaliation against appellant. He stated that appellant received training on three
occasions. Mr. Long stated that appellant’s issues with overtime pay and absence without leave
(AWOL) were resolved through an informal mediation and that appellant’s pay was restored. He
denied discussing appellant’s information or actions with other employees. Mr. Long stated that
he held a discussion with the employee who was checking appellant’s work and informed him to
“worry about himself and that work was the concerns of leads and supervisor.” He noted that he

2

directed appellant to make a report with police services after his wife was contacted with his cell
phone which was left on his desk and informed of appellant’s alleged sexual affairs with female
coworkers. Mr. Long stated that the union held a meeting with appellant and that it was
appellant’s perception that he was being accused of spreading rumors or of having knowledge of
the call that was being investigated. He noted that there was a second meeting that appellant was
told that “he was not being accused of anything and that the name James was mentioned and he
was the only James known.”
OWCP requested additional factual and medical information regarding appellant’s claim
by a letter dated December 19, 2013. Appellant completed a narrative statement and responded
to OWCP’s questions and request for documentation. He stated that the denied training was
needed for his employment. Appellant was found AWOL after he called in sick, but did not
continue to report his illness after the first date in accordance with the employing establishment’s
policy as he understood it, that he filed an EEO complaint regarding his rheumatoid arthritis and
reached an agreement with management on this issue, that in 2007 black employees faced
discrimination and that management acknowledged this with temporary job assignments and
permanent positions, that he was denied the position of distribution facilities specialist and it was
awarded to an unqualified person, and that his deployment for Kuwait was cancelled on the
scheduled date of departure. He stated that on October 17, 2013 a union representative accused
him of giving someone information about a sargent molesting her children. He alleged that his
car was keyed in the employee parking lot.
Appellant submitted an e-mail dated July 22, 2010 documenting his deployment to
Kuwait. This e-mail stated that he was contingency support and that dates may change. On
September 23, 2010 appellant was directed to receive predeployment training from October 3
through 9, 2010. In an e-mail dated October 13, 2010, he and many others were informed that all
predeployment training had been cancelled and that there was no longer a need for the 30
employees in Kuwait. Dr. Hui Pan, an internist with a subspecialty in rheumatology, diagnosed
rheumatoid arthritis and recommended restrictions on lifting, bending, and cold.
Appellant filed an EEO complaint on October 19, 2007 alleging that he was
discriminated against due to his race when management removed his permissions to make
changes and restored permissions to employees who were white in February 2007. The
employing establishment responded on November 5, 2007 and stated that all revision and
cancellation access was taken from all employees. Appellant reached a resolution agreement on
January 15, 2008 in which the employing establishment would counsel respect for fellow
employees, provide refresher training for appellant, and modify access to cancel and revise
receipts. He agreed to withdraw his EEO complaint and the parties agreed that this resolution
agreement was not an admission by either party. Appellant filed a second complaint alleging
discrimination when he did not receive a merit promotion on September 10, 2007.
Appellant submitted a complaint to the commander’s hotline alleging that a coworker
was checking his work and that this was not his duty. He stated that his supervisor had not taken
action and that the coworker did not like blacks.

3

Appellant provided that a mediation agreement regarding his rheumatoid arthritis
accommodations dated June 29, 2005. This agreement indicated that he would be provided with
a heater, plastic door curtain, and a conveyor system.
By decision dated May 19, 2014, OWCP denied appellant’s emotional condition claim
finding that he had not met his burden to prove a compensable factor of employment. Appellant
requested a telephone hearing from OWCP’s Branch of Hearings and Review in a form dated
June 14, 2014 and postmarked June 20, 2014.
By decision dated July 18, 2014, OWCP’s Branch of Hearings and Review denied
appellant’s request for an oral hearing on the grounds that it was untimely filed. It found that the
issue in the case could equally well be addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.3 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of FECA. Thus,
disability is not covered when it results from an employee’s fear of a reduction-in-force, nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.7 Where the
evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Robert W. Johns, 51 ECAB 136 (1999).

5

Supra note 2.

6

Id.

7

Charles D. Edwards, 55 ECAB 258 (2004).

4

compensable employment factor.8 A claimant must support his or her allegations with probative
and reliable evidence. Personal perceptions alone are insufficient to establish an employmentrelated emotional condition.9
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained an aggravation of his military-service related PTSD
syndrome due to several incidents and activities that occurred while he worked at the employing
establishment. As a preliminary matter, the Board must review whether the alleged incidents are
covered employment factors under FECA.10 The performance of regular or specially assigned
duties is a compensable work factor. In this case, however, appellant does not allege that the
actual performance of his job duties caused an emotional condition.
Appellant alleged that he did not receive proper training. The employing establishment
disputed this allegation and stated that he attended training on three occasions. An allegation of
inadequate training is considered an administrative or personnel matter.11 It, therefore, is not
considered a compensable work factor, unless there is factual evidence establishing error by the
employing establishment in failing to provide adequate training. Appellant reached a resolution
agreement with the employing establishment on January 15, 2008 in which the employing
establishment stated that it would provide refresher training for him. He agreed to withdraw his
EEO complaint and the parties agreed that this agreement was not an admission by either party.
Appellant has provided no other evidence corroborating his allegation that his supervisor did not
allow him to attend training and the employing establishment has denied that he did not receive
proper training. There is no admission of wrong doing by the employing establishment and no
evidence of error or abuse by the employing establishment with respect to his training.12
Appellant alleged that his supervisor refused to allow him to perform tasks outside his
current position, did not allow him to work at another location, and refused to grant him a
recognition award. He also stated that his deployment for Kuwait was improperly cancelled on
the scheduled date of departure. The assignment of work and granting of awards are
administrative functions.13 While appellant has submitted e-mails regarding his scheduled
deployment to Kuwait and notice on October 13, 2010 to him and 29 other employees that, the
deployment was cancelled, he did not submit any evidence suggesting that there was error or
abuse in this action. The employing establishment indicated that it was based on the needs of the
service and there is no conflicting evidence in the record. Appellant has also failed to submit any
8

Kim Nguyen, 53 ECAB 127 (2001).
42 ECAB 566 (1991).
9

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon.,

Roger Williams, 52 ECAB 468 (2001).

10

C.L., Docket No. 14-983 (issued January 23, 2015).

11

L.R., Docket No. 14-1990 (issued January 27, 2015).

12

Supra note 10.

13

L.P., Docket No. 14-1224 (issued November 7, 2014); Deborah J. Blanchard, Docket No. 03-1888 (issued
December 9, 2003).

5

evidence substantiating error or abuse by the employing establishment in denying specific work
assignments or in denying a recognition award. He has not established a compensable
employment factor with respect to these events.
Appellant alleged that he did not receive pay for overtime. He also stated that he was
charged with being AWOL and denied a promotion. In his December 16, 2013 statement,
Mr. Long stated that appellant’s issues with overtime pay and AWOL were resolved through an
informal mediation and that appellant’s pay was restored. Although the handling of leave
requests is generally related to employment, they are administrative functions of the employing
establishment and not duties of the employee.14 Likewise, the denial of a promotion is an
administrative or personnel matter and will be considered to be an employment factor only where
the evidence discloses error or abuse on the part of the employing establishment. Appellant has
not submitted evidence of error or abuse on the part of the employing establishment in these
actions.
Appellant has also alleged harassment and discrimination by his supervisor and
coworkers. For harassment or discrimination to give rise to a compensable disability under
FECA, there must be evidence that harassment or discrimination did, in fact, occur. Mere
perceptions of harassment or discrimination are not compensable under FECA. Unsubstantiated
allegations of harassment or discrimination are not determinative of whether such harassment or
discrimination occurred. To establish entitlement to benefits, a claimant must establish a factual
basis for the claim by supporting his or her allegations with probative and reliable evidence.15
Harassment is defined as a persistent disturbance, torment or persecution, i.e., mistreatment by
coemployees or workers.16 Appellant filed an EEO complaint on October 19, 2007 alleging that
he was discriminated against due to his race when management removed his permissions to make
changes and restored permissions to employees who were white in February 2007. This
complaint was resolved on January 15, 2008 and the parties agreed that there was no admission
of wrong doing by either party. This settlement agreement does not establish discrimination by
the employing establishment.
Appellant also alleged that he was subjected to harassment and retaliation through actions
of his supervisor and coworkers. He alleged that his supervisor discussed his private information
with coworkers and that this resulted in retaliation from coworkers. Appellant stated that a
coworker checked his work, that his car was keyed, and that a coworker cell phoned his wife
with appellant’s cell phone to allege that appellant was engaging in sexual affairs. He stated that
his union representative informed him that he was accused of spreading rumors that his
supervisor was molesting her children. Mr. Long denied discussing appellant’s information or
actions with other employees. He stated that he held a discussion with the employee who was
checking appellant’s work and informed him to “worry about himself and that work was the
concerns of leads and supervisor.” Mr. Long noted that he directed appellant to make a report
with police services after his wife was contacted with his cell phone which was left on his desk
14

C.S., 58 ECAB 137 (2006).

15

Alice M. Washington, 46 ECAB 382 (1994).

16

D.G., Docket No. 14-1796 (issued January 16, 2015); Beverly R. Jones, 55 ECAB 411 (2004).

6

and informed of appellant’s alleged sexual affairs with female coworkers. He stated that the
union held a meeting with appellant and that it was appellant’s perception that he was being
accused of spreading rumors or of having knowledge of a supervisor’s illegal actions. Mr. Long
noted that there was a second meeting that appellant was told that he was not being accused of
anything. While he has provide some corroboration that a coworker was improperly checking
appellant’s work, that the union held meetings with appellant and that he reported that his wife
received a call from appellant’s cell phone while he was at work, Mr. Long denied that he was
responsible for discussing appellant’s private or professional actions with his coworkers and
denied that the union accused appellant of any knowledge or gossip. Mr. Long also did not
corroborate that appellant’s car was keyed.
Appellant has submitted no other factual evidence addressing these allegations of
harassment. He did not provide specific times or dates that the events occurred or witness
statements regarding the incidents alleged and has not otherwise submitted sufficient evidence to
establish that the matters alleged constituted harassment.17 The Board finds that appellant has
not established that these incidents were compensable factors of employment.
Where a claimant has not established any compensable employment factors, the Board
need not consider the medical evidence of record.18 Appellant may submit new evidence or
argument with a written request for reconsideration to OWCP within one year of this merit
decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b) of FECA provides that a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his claim before a representative of the Secretary.19 Section
10.615 of the federal regulations implementing this section of FECA provides that a claimant
shall be afforded a choice of an oral hearing or a review of the written record.20 The request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.21 A claimant is entitled to a hearing or review
of the written record as a matter of right if the request is filed within 30 days.22

17

J.S., Docket No. 14-1233 (issued December 22, 2014); K.A., Docket No. 14-17 (issued August 4, 2014).

18

A.K., 58 ECAB 119 (2006).

19

5 U.S.C. § 8124(b)(1).

20

20 C.F.R. § 10.615.

21

Id. at § 10.616(a).

22

See Leona B. Jacobs, 55 ECAB 753 (2004).

7

While a claimant may not be entitled to a hearing or review of the written record as a
matter of right if the request is untimely, OWCP has the discretionary authority to grant the
request and must properly exercise such discretion.23
ANALYSIS -- ISSUE 2
In the instant case, OWCP properly determined that appellant’s request for a hearing was
not timely filed as it was made more than 30 days after the issuance of OWCP’s May 19, 2014
decision. That is, the June 14, 2014 form, on which he requested the hearing, was postmarked on
June 20, 2014. The time limitation to request an oral hearing from OWCP’s Branch of Hearings
and Review expired on June 18, 2014, 30 days after OWCP’s May 19, 2014 decision. OWCP,
therefore, properly denied appellant’s hearing as a matter of right.
OWCP then proceeded to exercise its discretion to determine whether to grant a hearing
in this case. It determined that a hearing was not necessary as the issue in the case could be
resolved through the submission of additional evidence in the reconsideration process.
Therefore, OWCP properly denied appellant’s request for a hearing as untimely and properly
exercised its discretion in determining to deny his request for a hearing as he had other review
options available.
CONCLUSION
The Board finds that appellant has not established a compensable factor of employment
and, therefore, has not met his burden of proof in establishing a claim for an emotional condition.
The Board further finds that OWCP’s Branch of Hearings and Review properly denied
appellant’s request for an oral hearing as untimely.

23

20 C.F.R. § 10.616(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).

8

ORDER
IT IS HEREBY ORDERED THAT the July 18 and May 19, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

